NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NIKTA JANATI,                                   No.    17-15678

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-01367-APG-CWH
 v.

UNIVERSITY OF NEVADA LAS VEGAS                  MEMORANDUM*
SCHOOL OF DENTAL MEDICINE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                          Submitted September 10, 2018**
                             San Francisco, California

Before: WALLACE, RAWLINSON, and WATFORD, Circuit Judges.

      The district court did not err in granting summary judgment for defendants

on Nikta Janati’s 42 U.S.C. § 1983 and breach of contract claims.

      1. The district court properly granted summary judgment for defendants on



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                         Page 2 of 3

Janati’s procedural due process claim. We assume, without deciding, that Janati

has a constitutionally protected interest in continuing her dental education without

suspension. See Bd. of Curators of the Univ. of Mo. v. Horowitz, 435 U.S. 78, 84–

85 (1978). However, even assuming that such an interest exists, Janati failed to

raise a genuine issue of material fact as to whether defendants violated her due

process rights.

      Defendants gave Janati notice of the Honor Council hearing and the

allegations against her three weeks before the hearing. Defendants then disclosed a

list of witnesses and documents that they intended to introduce. At the hearing

itself, Janati had the opportunity to have counsel present, present arguments, and

call and cross-examine witnesses. She was afforded the same process for her

second hearing. Finally, unbiased decisionmakers issued written findings and a

written decision based on the evidence presented, and gave Janati a chance to

appeal.

      Janati alleges that defendants violated their own policies for handling

academic misconduct. Even if this were true, “defendants’ purported failure to

comply with their own administrative procedure does not, itself, constitute a

violation of constitutional due process.” Wynar v. Douglas Cty. Sch. Dist., 728
F.3d 1062, 1073 (9th Cir. 2013) (internal quotation marks omitted).

      2. The district court did not err in granting summary judgment for
                                                                          Page 3 of 3

defendants on Janati’s substantive due process claim. There is no genuine dispute

of material fact as to whether Janati’s suspension was rationally related to

defendants’ legitimate interest in punishing academic dishonesty.

      3. The district court also properly granted summary judgment on Janati’s

First Amendment retaliation claim. Janati failed to produce sufficient evidence

that defendants even knew about her complaint against Justin Perdichizzi. Thus,

there is no genuine issue of material fact as to whether Janati’s complaint was a

“substantial or motivating factor” in the defendants’ reports of her alleged

academic misconduct, as required for a retaliation claim. Pinard v. Clatskanie Sch.

Dist. 6J, 467 F.3d 755, 770 (9th Cir. 2006).

      4. Finally, the district court correctly granted summary judgment for

defendants on Janati’s breach of contract claims. Assuming that a contractual

relationship existed between Janati and defendants, there is no genuine dispute of

material fact as to whether defendants breached any contractual obligations. The

student manual does not require complaints of Honor Code violations to be filed by

eyewitnesses of the alleged misconduct. Nor does it require signed statements

from those witnesses. Additionally, Janati failed to raise a genuine issue of

material fact as to whether Dr. Kypuros substantially complied with the policies for

investigating and conducting a hearing on the charges against Janati.

      AFFIRMED.